Opinion of the Court
Per Curiam:
The issue before us in the present appeal has to do with the sufficiency of the evidence to sustain the court-martial’s finding that the accused’s desertion was terminated by apprehension. Prosecution Exhibit 2, an extract copy of an entry in Burks’ service record, recites that he was “Apprehended by FBI and released to civil authorities in Mai’ked Tree, Arkansas 22 December 1954 to await naval guards from this activity.”
This entry was made in accordance
with an official duty imposed by Naval directives and is admissible in evidence. United States v. Coates, 2 USCMA 625, 10 CMR 123. Furthermore, we have recently decided expressly that an official record of this nature suffices to support a court-martial’s finding of apprehension. United States v. Simone, 6 USCMA 146, 19 CMR 272; United States v. Lugo, 6 USCMA 151, 19 CMR 277. Accordingly, the findings and sentence, as approved by the convening authority and a board of review, must be, and hereby are, affirmed.